El Juez Asociado Sr. Aldkey,
emitió la opinión del tribunal.
En 14 de agosto de 1919, Plácido Salas demandó en jui-cio de desahucio por precario a José Herrera alegando ser dueño de dos fincas colindantes de seis y de siete cuerdas las cuales describió y que doce cuerdas de ellas, cuya des-cripción también hizo, las ocupa el demandado en precario, negándose a entregarla y detentándola sin su autorización. Negó el demandado esos hechos en su contestación y como defensa alegó que está poseyendo la finca de doce cuerdas que se le reclama por haberla arrendado a Gregorio Gon-zález por término que vence en 1923 quien ha simulado una venta a Salas para que éste lo desahucie.
Dictada sentencia declarando con lugar la demanda la apeló el demandado quien en apoyo de su recurso alega que la demanda no aduce hechos determinantes de acción y que el apelado no probó ser dueño de la finca objeto del desahucio.
El primer motivo del recurso lo funda el apelante en que la demanda no describe la agrupación de las dos fincas, en, que describe confusamente la finca de doce cuerdas que re-clama y en que se limita a alegar simplemente que el ape-lante las posee en precario.
Habiendo descrito el demandante las dos fincas que alega ser de su propiedad, exponiendo que son colindantes y apa-reciendo ser esto así de las descripciones que hizo holgaba hacer la descripción de la agrupación de ambas.
No vemos la confusión que alega el apelante en cuanto a la descripción de las doce cuerdas que se le reclaman por-que en ella se diga que por el este colinda con parte de las dos fincas mencionadas, pues sumando ambas trece cuerdas, las doce que se reclaman tienen que colindar necesariamente por alguno ele sus puntos cardinales con parte de las otras dos.
En cuanto a la alegación de posesión precaria la encon-tramos .suficiente porque la demanda expone que el deman-*193ciado las detenta sin autorización del demandante, lo que equivale a decir que no tiene título alguno para su posesión..
Respecto al segundo motivo del recurso resulta de la evi-dencia aportada al juicio que el demandante presentó dos es-crituras inscritas en el registro de la propiedad de las que aparece que compró las dos fincas reseñadas en su demanda. Con esto quedó probada su alegación de propiedad sin que el heclio de que algunos de los testigos que presentó no es-tuvieran contestes entre sí respecto a la cabida de las fincas a la fecba de sus adquisiciones y a sus eolinclancias sea .bas-tante para sostener, como liace el apelante, que las ventas fueron simuladas y que el demandante no es el dueño sino su vendedor Gregorio González. Tampoco resulta probado con esa evidencia la existencia del contrato de arrendamiento-alegado por el demandante con el anterior dueño Gregorio González, porque de. ella no aparecen su término y condi-ciones, que esté inscrito en el registro de la propiedad, ni que el comprador se obligara a respetarlo 'y sí solamente que vencía el Io. de abril de 1919 por lo que el comprador de las fincas no está obligado a respetarlo. López v. Central Eureka Inc., 27 D. P. R. 291.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.